Case: 14-10874    Date Filed: 02/03/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                 No. 14-10874
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 4:13-cr-00076-RH-CAS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                    versus

JOSE GALDAMEZ,
a.k.a. Jaime Gutierrez,

                                                             Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                               (February 3, 2015)

Before TJOFLAT, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 14-10874     Date Filed: 02/03/2015    Page: 2 of 2


      Chet Kaufman, counsel for Jose Galdamez, has moved to withdraw from

further representation of the appellant and filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion is GRANTED, and

Galdamez’s conviction and sentence are AFFIRMED.




                                          2